Citation Nr: 1645371	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  08-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as due to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 17, 2010.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  He died in November 2010.  The appellant, his widow, was subsequently substituted as claimant pursuant to 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2009, the Veteran testified at a Board hearing at the RO via videoconference.  

When the Board originally considered this case in November 2009, only the issue of entitlement to a TDIU was on appeal.  The Board remanded this issue for further development, which included affording the Veteran VA audiological and ear disease examinations.  Following the May 2010 VA examinations, a January 2014 RO rating decision increased the Veteran's disability rating for his bilateral hearing loss to 10 percent disabling effective May 27, 2010 (the date of the VA examination) and denied entitlement to service connection for vertigo (as raised by the Board in the November 2009 remand).  The appellant then filed a timely notice of disagreement (NOD) in February 2014, to include disagreement with the 10 percent rating for bilateral hearing loss, the denial of service connection for vertigo, and requesting an "earlier effective date of [the Veteran's] service-connected bilateral hearing loss."  A statement of the case (SOC) was issued in November 2015 and a timely appeal followed by way of a January 2016 VA Form 9.

While the appellant, through her representative, expressed disagreement with the effective date of the 10 percent rating for bilateral hearing loss, the matter of entitlement to an effective date earlier than May 27, 2010 for the grant of the 10 percent rating for bilateral hearing loss is subsumed in consideration of entitlement to a rating in excess of 10 percent for this disability.  In essence, because all of the questions pertinent to an earlier effective date issue are part of the perfected appeal regarding the increased rating, namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 10 percent rating arose, there remains no question of effective date for a rating that is not included in the adjudication of the claim for an increased rating in excess of 10 percent, and the Veteran is not prejudiced by this characterization of the claim.  Therefore, the appeal of the disability rating for this condition is characterized as above.

To the extent, the appellant has raised the issue of entitlement to an effective date earlier than August 8, 2005 for the grant of service connection for bilateral hearing loss, the Board notes that that service connection for bilateral hearing loss, effective May 27, 2010, was granted in an April 2006 rating decision which was not appealed.  Although cognizant of the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), regarding freestanding claims for earlier effective dates, the Board does not have jurisdiction to address this claim.  To obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The U. S. Court of Appeals for Veterans Claims (Court) noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  

The Board further notes that as a result of an August 2011 rating decision the Veteran had a combined rating of 100 percent effective September 17, 2010 to November 10, 2010.  A 100 percent rating renders moot a claim for a TDIU, if the Veteran has also been granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i), which he had.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, here, the 100 percent combined rating became effective September 17, 2010.  The Veteran may be entitled to a TDIU rating on an extra-schedular basis prior to that date.  Therefore, the claim of entitlement to a TDIU prior to September 17, 2010 is on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has construed the TDIU claim as being for the period prior to the establishment of the combined 100 percent schedular rating.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss; entitlement to a TDIU prior to September 17, 2010; and entitlement to service connection for vertigo.

Pursuant to the November 2009 Board remand, the Veteran was afforded a VA audiological and ear disease examination in May 2010.  Puretone audiometry testing revealed a mild to profound degree sloping sensorineural hearing loss bilaterally.  Tympanograms were within normal limits.  The examiner could not test acoustic reflexes and was unable to maintain appropriate ear canal seal.  Word recognition scores were good for both ears.  The examiner noted that the Veteran last worked in September 2005, retiring primarily because he was having ever increasing hearing loss and tinnitus.  The Veteran described that the latter part of his employment experiences were disadvantaged because of hearing loss and tinnitus.  With respect to the Veteran's bilateral hearing loss and employment, the examiner stated that his hearing loss made sedentary employment virtually impossible because the Veteran was not able to communicate with people due to the hearing loss and severe tinnitus.  The examiner continued to state, "in addition, the Veteran has [posttraumatic stress disorder] PTSD and restless leg syndrome, both of which tend to negate a good employment experience.  Physically, the Veteran has episodic atrial fibrillation and flutter causing him to be unable to do physical work.  The Veteran is also severely short of breath, primarily because of overt obesity."

While the Board notes that the examiner indicated that the Veteran's hearing loss, with consideration of his tinnitus, made sedentary employment virtually impossible because the Veteran was unable to communicate with people due to both service-connected disabilities, and that his PTSD tended to negate a good employment experience, the Board finds that a retrospective opinion is necessary regarding the impact of the Veteran's bilateral hearing loss, alone, and combined with his service-connected disabilities of PTSD and tinnitus on his occupational functioning in the context of whether he was not able to secure or follow a substantially gainful occupation as a result of service-connected disabilities, during the appeal period prior to September 17, 2010.

Additionally, pursuant to the November 2009 Board remand, the Veteran was afforded a May 2010 VA examination to determine whether the Veteran's current diagnosis of vertigo the Veteran's vertigo was part of his already service-connected hearing loss and/or tinnitus disease process or has been caused or made worse by his service-connected tinnitus and/or hearing loss.  Upon VA examination, the examiner opined that "with respect to the relationship between this Veteran's vertigo and the service-connected hearing loss and tinnitus, literature research was accomplished and does show that blast exposure, such as one might have with the firing of a large piece of artillery can cause hearing loss, tinnitus, and in a good percentage of the cases, vertigo.  However, this is a more immediate issue.  In this Veteran's case, his hearing loss and tinnitus began in the late l960s, and his episodes of vertigo have not been present for more than 4 or 5 years at the very most.  Considering those facts, it is my opinion that this Veteran's current benign paroxysmal positional vertigo is not at least as likely as not related to his hearing loss and tinnitus.  In the absence of a recent blast experience, it is my opinion that there has been no relationship between his vertigo and his hearing loss and tinnitus."

Although the VA examiner opined that the Veteran's diagnosed vertigo was not caused by his service-connected bilateral hearing loss and tinnitus, the examiner did not provide an opinion as to whether the vertigo was aggravated by the service-connected disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.   The appellant's representative also raised this point in a February 2014 statement, stating that the May 2010 VA examiner "did not consider whether the Veteran's deteriorating hearing and worsening tinnitus contributed to the onset of vertigo."  Moreover, the examiner did not address service connection on a direct basis.  Here, because there is no medical opinion addressing these aspects of the Veteran's claim, the Board finds that the current opinion is inadequate for adjudication purposes.

Lastly, it is unclear when the Veteran's date of claim arose in regards to his claim for an increased rating for bilateral hearing loss.  Thus, on remand, the AOJ should issue a supplemental statement of the case (SSOC) that makes such determination prior to the Board's adjudication of the claim.

Accordingly, the case is REMANDED for the following action:
1. The AOJ should make a determination as to the date of the Veteran's increased rating claim for his service-connected bilateral hearing loss through issuance of an SSOC.

2. Send the claims file to an appropriate medical doctor specialist or specialists as required for review of the claims file for a retrospective opinion for the purpose of determining the occupational impairment resulting from the Veteran's service-connected bilateral hearing loss disability alone or in combination with his service-connected PTSD and tinnitus for the time period prior to September 17, 2010.  The claims file must be made available to and be reviewed by the examiner, with special attention to the clinical records prior to September 17, 2010.

A rationale or explanation should be provided for any opinions reached.

3. Return the claims file and a copy of this Remand to an examiner of appropriate knowledge and expertise for an addendum opinion regarding the claim of entitlement to service connection for vertigo.  The examiner must indicate that the claims file was reviewed in conjunction with the report. 

After review of the record and examination of the Veteran, if deemed necessary by the examiner, the VA examiner is asked to respond to the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo is related to his military service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was caused by his service-connected bilateral hearing loss and/or tinnitus.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was aggravated by his service-connected bilateral hearing loss and/or tinnitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner finds that the Veteran's bilateral hearing loss and/or tinnitus aggravated his vertigo, the examiner must attempt to establish a baseline level of severity of the vertigo prior to aggravation by the service-connected bilateral hearing loss and/or tinnitus.

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.

4. Then, readjudicate the issues on appeal, to include a rating in excess of 10 percent for the Veteran's bilateral hearing loss disability, entitlement to a TDIU prior to September 17, 2010, and for entitlement to service connection for vertigo.  If any of the benefits sought remain denied, the appellant and her representative must be furnished a SSOC and be given an opportunity to submit written or other argument in response before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


